Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 9 are allowable. The restriction requirement to the different species , as set forth in the Office action mailed on 8/11/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species II and III is withdrawn.  Claims 6 and 13, directed to a different specie no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-13, 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art does not show a tool for positioning a sheet member, consisting of a pair of side members configured to straddle a stud member, a back member spanning between the front side of each of the pair of side members forming an interior region defined by the pair of side members and the back member, the back member forming the only connection between the pair of side members; at least one protrusion extending inward, toward the interior region, from and lengthwise along an entirety the top side of at least one of the pair of side members; a planar shelf extending at a first angle away from a top portion of the back member, the shelf extending away from the front side of each of the pair of side members adjacent the top side thereof, a lip extending at a third angle at a distal end of the shelf, the distal end of the shelf being distal from an attachment point of the shelf with the top portion of the back member, the lip extending to a lip height greater than a shelf height of the planar shelf, the lip height and the shelf height being relative to the top side of the pair of side members; and an angled portion extending at a second angle away from a bottom portion of the back member, the angled portion further continually extending away from the front side of each of the pair of side members.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different sheet supporting tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

3/8/2022